—Determination unanimously modified on the law and as modified confirmed without costs and matter remitted to respondent for further proceedings in accordance with the following Memorandum: We conclude that there is substantial evidence in the record to support respondent’s determinations that petitioners violated General Business Law § 79 (1) (b) and (d) (see generally, 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176). We agree, however, with petitioners that, in light of the circumstances, the penalties of three months’ license suspensions were excessive and so disproportionate to the offenses involved as to shock one’s sense of fairness (see generally, Matter of Pell v Board of Educ., 34 NY2d 222, 233-234; cf., Matter of Agency for Investigation & Detection v Department of State, 25 AD2d 738, affd 19 NY2d 764). We note that petitioners have been licensed as private investigators since 1983 and that, except for the instant matter, they have exemplary records with no other complaints lodged against them.
Thus, we modify the determination by vacating the penalties imposed and remit the matter to respondent for imposition of appropriate penalties. Under the circumstances, we *1084consider letters of reprimand to be the most severe penalties that should be imposed (see generally, Rob Tess Rest. Corp. v New York State Liq. Auth., 49 NY2d 874, 875). (Article 78 Proceeding Transferred by Order of Supreme Court, Nassau County, Molloy, J.) Present—Callahan, J. P., Pine, Lawton, Doerr and Davis, JJ.